 1   Nancy E. Tyler
     Email: tylern@sec.gov
 2   Division of Enforcement
     Securities and Exchange Commission
 3   100 F Street NE, Mail Stop 5631
     Washington, D.C. 20549
 4   Telephone: (202) 551-4193
     Facsimile: (202) 772-9292
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
 9   UNITED STATES SECURITIES AND                         Case No.: 2:05-cv-00531-MMD-GWF
     EXCHANGE COMMISSION,
10
                    Plaintiff,
11
                       vs.
12
13   EXOTICS.COM, INC., et al.,

14                Defendants,

15
             MOTION TO PERMIT APPEARANCE OF GOVERNMENT ATTORNEY
16
            Pursuant to LR IA 11-3, Plaintiff United States Securities and Exchange Commission
17
18   (the “Commission”) respectfully requests that this honorable Court permit Shuman Sohrn to

19   practice before it in all matters relating to the above-captioned case.

20          Mr. Sohrn is an Assistant Chief Litigation Counsel with the Commission, an agency of
21   the federal government. Mr. Sohrn is also a member in good standing of the Florida Bar (Fla.
22
     Bar No. 0669989).
23
            The following contact information is provided to the Court for Mr. Sohrn:
24
            Shuman Sohrn
25
            Assistant Chief Litigation Counsel
26          Division of Enforcement
            U.S. Securities and Exchange Commission
27          100 F Street, NE
28
 1          Mailstop 5628
            Washington, D.C. 20549
 2          Tel: 202-551-8472
 3          Fax: 202-304-1469
            sohrns@sec.gov
 4
            Accordingly, the Commission respectfully requests that an order be issued allowing
 5
     Shuman Sohrn to practice before this honorable Court.
 6
 7          Respectfully submitted, this 30th day of October 2018.

 8
 9                                                      /s/Nancy E. Tyler
                                                        Nancy E. Tyler
10                                                      U.S. Securities and Exchange Commission
11                                                      100 F Street, NE, Mailstop 5631
                                                        Washington, D.C. 20549
12                                                      Tel: 202-551-4193
                                                        Fax: 202-772-9292
13                                                      tylern@sec.gov
14
15                                                      IT IS SO ORDERED:

16
17                                                      ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
18
19                                                              October 30, 2018
                                                        DATED: ___________________________

20
21
22
23
24
25
26
27
28
          Case 2:05-cv-00531-MMD-GWF Document 578 Filed 10/30/18 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on October 30, 2018, I served the forgoing document, with
 3
     attachments, by filing in the Court’s Electronic Court Filing system and by First Class Mail to:
 4
     Gary Thomas, 8007 E. Del Mercurio Drive, Scottsdale, AZ 85258.
 5
 6
 7                                                      /s/ Nancy E. Tyler
                                                        Nancy E. Tyler, Attorney for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
